NOTICE OF ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0015556, filed on 02/11/2019.

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Heungsoo Choi (Reg. 69,282) on 02/08/2022.

The application has been amended as follows:

Claim 2 has been amended as follows:
On lines 1-2, “the rotation member includes a wheel member having a diameter greater than a diameter of the first bearing.” has been amended to 
---the first rotation member includes a wheel member having a diameter greater than a diameter of a first bearing of the plurality of first bearings, 


Claim 3 has been amended as follows:
On lines 4-5, “the support block is arranged” has been amended to ---each of the first and second support blocks is arranged---.

Claim 4 has been amended as follows:
On lines 4-5, “a connection boss configured to connect the second bearing assembly to the wheel member” has been amended to 
--- a connection boss configured to connect the second bearing assembly to the wheel member of the second rotation member ---.

Claim 6 has been amended as follows:
On line 2, “the wheel member” has been amended to ---the wheel member of each of the first and second rotation members---.

Claim 7 has been amended as follows:
On line 2, “the support shaft” has been amended to ---the respective support shaft---.
On line 5, “the support shaft” has been amended to ---the respective support shaft---.
On line 6, “each bearing assembly” has been amended to ---each of the first and second bearing assemblies---.


Claim 8 has been amended as follows:
On line 3, “the support shaft” has been amended to ---the respective support shaft---.
On line 4, “the support shaft” has been amended to --- the respective support shaft ---.

Claim 9 has been amended as follows:
On line 1, “the wheel member” has been amended to --- the wheel member of each of the first and second rotation members ---.
On line 2, “the connection boss and the support shaft” has been amended to ---the connection boss, the first and second support shafts---.

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claim 1.
“the first support block disposed to face the first inner side of the first rotation member
a second support shaft separate from and independent of, and unconnected to the first support shaft


The prior art of record of Bates (US 2019/0168067), Lo (US 2020/0009418 A1), Crist et al (US 2018/0043206 A1) fail to teach or render obvious a treadmill wherein the first support block disposed to face the first inner side of the first rotation member, a second support shaft separate from and independent of, and unconnected to the first support shaft, the second support block disposed to face the second inner side of the second rotation member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784